Case 1:19-cv-00666-HYJ-SJB ECF No. 40, PageID.312 Filed 02/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                      OFFICE OF THE CLERK
                                      www.miwd.uscourts.gov

   399 Federal Building     107 Federal Building    113 Federal Building     314 Federal Building
  110 Michigan St., NW     410 W. Michigan Ave.      315 W. Allegan St.     202 W. Washington St.
 Grand Rapids, MI 49503    Kalamazoo, MI 49007       Lansing, MI 48933       Marquette, MI 49855
     (616) 456-2381           (269) 337-5706          (517) 377-1559           (906) 226-2021




                                         February 2, 2021


Jose Perez #404232
Parnall (MSP)
Parnall Correctional Facility
1780 E Parnall
Jackson, MI 49201

        Re: Filing fee overpayment, 1:19-CV-00666

Dear Mr. Perez,

The Clerk’s Office is in receipt of your letter dated January 28, 2021 requesting a refund in your
case 1:19-CV-00666. There have been two refunds in this case; one via pay.gov for the payment
received on your behalf in July 2020, and the second to the State of Michigan, which was
disbursed on December 8, 2020. Your case is showing paid in full for $350.00.

Sincerely,

CLERK OF COURT

/s/ Claire

By: Financial Administrator
